Senegal 
welcomes the election of Mr. Nassir Abdulaziz 
Al-Nasser as President of the General Assembly to lead 
its work at this sixty-sixth session. Therefore, I address 
to him and his country my warm congratulations. He 
will have the support of the Senegalese delegation 
throughout his mandate. 
 I also extend to the President’s predecessor, 
Mr. Joseph Deiss, our appreciation for all his efforts to 
revitalize and strengthen the General Assembly so that 
it may play its role under the Charter. 
 In addition, I also reiterate to the Secretary-
General, Mr. Ban Ki-Moon, my warmest 
congratulations on everything he has done for the 
Organization. 
 I should like to touch on the theme of the session, 
the role of mediation in the settlement of disputes. The 
Charter has a number of provisions for the prevention 
of conflicts and for conflict-resolution. This goal, 
which was set down in the Charter 66 years ago by the 
founding fathers, remains, despite evident progress, a 
long way off. This challenge concerns us, just as it 
engages our collective and individual responsibility to 
save current and future generations from the scourge of 
war.  
 
 
5 11-50847 
 
 While the spectre of a major conflict has faded 
since the end of the Cold War, millions of men and 
women around the world continue to suffer the 
disastrous consequences of conflicts old and new. 
 Peace can be threatened in different ways. It can 
be threatened when, on the fertile ground of political 
antagonisms and social, economic and religious 
conflicts, confrontation gains the upper hand over 
tolerance, respect and acceptance of our differences. 
 Peace is also threatened when the legitimate 
aspirations of peoples to freedom and respect for 
human rights find in response only indifference and 
refusal of dialogue, if not systematic repression, as is 
the case in a number of countries. 
 Our theme, mediation, is addressed in the 
Charter, but there are similar notions, such as good 
offices and negotiations. I would like to contribute 
something by defining mediation as a mechanism 
whereby a person, a State or an institution comes 
between two parties in real or potential conflict and 
seeks to bring their points of view closer together, with 
a view to bringing the parties to make concessions and 
reach a consensus. That can apply to internal conflicts 
as well as conflicts between States. 
 I wish to refer to resolution 37/10, of 1982, 
approving the Manila Declaration on the Peaceful 
Settlement of International Disputes, and the 1988 
Declaration on the Prevention and Removal of 
Disputes and Situations which May Threaten 
International Peace and Security and on the Role of the 
United Nations in this Field (resolution 43/51). To 
these may be added the Agenda for Peace (A/47/277), 
drafted after the first Security Council summit meeting, 
held in January 1992, establishing a doctrine of 
so-called tension-prevention through early warning and 
preventive diplomacy. 
 The fact is that by no stretch of the imagination 
can our Organization alone do everything. We must 
consider mediation efforts at other levels, such as the 
regional level. It is a pity that Africa has forgotten an 
original mechanism often used following 
independence: meetings between Heads of State at 
their border to directly address their differences. 
Unfortunately, this good practice is falling out of 
fashion, with general international mechanisms being 
favoured. 
 In the two categories of mediation — within a 
country or between countries — we have very rich 
experiences in West Africa. I shall limit myself to only 
mentioning them, because some are fairly well known.  
 For example, with regard to internal conflict, 
when I was head of an opposition party I personally 
intervened at the request of Heads of State, who 
appreciated that I had chosen a democratic internal 
opposition instead of armed national liberation 
movements. I often succeeded in bringing together 
points of view and even in integrating opposition into 
various Governments, which I did myself later by 
agreeing to enter the Government of the person who 
had been my adversary in a number of elections. 
 I can give the example of Guinea-Bissau, a matter 
resolved by a trio of Heads of State, of whom I was 
one, which decided to travel to the country, which was 
in conflict with the army. Order was successfully 
re-established. The countries concerned were Nigeria, 
Ghana and Senegal. More recently there was the 
Ivorian crisis, which ended happily thanks to the 
Economic Community of West African States 
(ECOWAS), supported by the United Nations and 
France. 
 I could add the normalization of the situation in 
Niger and Guinea-Conakry through the mediation of 
ECOWAS, which succeeded despite difficulties in 
establishing an elected Government. I can also cite the 
peaceful declaration of independence of the State of 
South Sudan. I commend the representative of that 
brother country here at the United Nations. 
 There are of course other cases. The examples I 
have given were just to show that at the regional level 
many conflicts can be settled directly by States, 
sometimes with the assistance of an outside country, 
such as France, or with the assistance of the United 
Nations. 
 To conclude that list of countries, I want to say 
that just a few days ago, as there is a threat of trouble 
on the border between Liberia and Côte d’Ivoire, the 
President of ECOWAS convened a small group of 
neighbouring countries, and we were able, with the 
help of the United Nations, to establish a mechanism to 
prevent the intervention of mercenaries in Côte 
d’Ivoire who were seeking to enter Liberia to 
destabilize the country during election time. 
  
 
11-50847 6 
 
 Sadly, despite those successes, there are other 
potential conflicts, such as that which is harming 
relations between Eritrea and Ethiopia, and the 
potential conflict in Darfur. 
 I turn to mediation used in conflicts between 
States. I shall take just one example: Palestine and the 
State of Israel. I commend all the efforts made over 
many years to bring the two parties closer together, 
which unfortunately have not yet succeeded. So this 
year we have an application by Palestine to the General 
Assembly for recognition as a Member State of the 
United Nations. There is no doubt about Senegal’s 
support for the application; it is the consequence of 
what has been our policy for a long time, particularly 
as today Senegal is Chairman of the United Nations 
Committee on the Exercise of the Inalienable Rights of 
the Palestinian People. 
 Senegal supports an independent Palestinian State 
within internationally recognized borders as well as the 
existence of the State of Israel, each within its own 
borders. It will not be easy to achieve that, but the 
international community will do its very best. 
 I take this opportunity to make a clarification, 
because, despite my proximity to the Arab countries 
and to the Palestinians, a few days ago a statement was 
made about my playing the role of mediator in the 
Israel-Palestine conflict. President Netanyahu’s 
understanding was mistaken. I have never been a 
mediator in the Palestine-Israel conflict and have never 
sought to be a mediator. Moreover, we need to do much 
more than to call one country or one person to mediate 
in such a complicated situation. 
 All goodwill is needed for a solution. Having 
been awarded the Houphouët-Boigny Peace Prize, I 
must honour that distinction, so wherever I can 
intervene to find solutions I do so, on my own 
responsibility. I intervened personally for the release of 
a young soldier, Gilad Shalit, a few years ago.  
 Unfortunately, that was not successful, but on the 
basis of a number of suggestions I took the initiative 
once again some days ago. That seems to have had a 
reaction, in the light of what President Netanyahu said. 
He said that he did not want mediation by Senegal, and 
that Senegal was an ally of Palestine. But he was 
wrong. I do not do mediation; I provide good offices; I 
take it on my own responsibility to help release one 
young man when I believe that that young man should 
be elsewhere other than a prison and when I think that I 
can convince the parties — above all, the Palestinian 
parties, the current Government of Palestine, Hamas — 
of the need to release that young man for humanitarian 
reasons.  
 If I succeed, excellent; if I fail, it will not stop me 
from starting over again. I will do that regardless of the 
position of the two parties — in other words, 
regardless of the position of Israel and of the position 
of Hamas. That is consistent with my philosophy of 
peace and the choice that I have made to contribute to 
extending cooperation where I can. 
 I believe that fear and mistrust, which persist 
between Israel and Palestine, could be mitigated — this 
is a simple suggestion that I make to our Secretary-
General — by establishing a committee of three States 
chosen by the two parties. Those States would hold 
discussions to discover what guarantees are demanded 
by each party to commit to the path of negotiation for 
the existence of two States, the State of Israel and the 
State of Palestine, because at present, I believe, there is 
no dialogue, indirect or direct. I believe that my 
suggestion could facilitate understanding of the 
positions on both sides and could help mitigate fears 
and concerns that are major psychological barriers to 
discussion and to any agreement. 
 Maybe I am wrong. Maybe this will not end in 
anything, but it costs nothing to try. I say to the 
Secretary-General: “Before you reply ‘No’, I want you 
to consider my proposal for 40 days. If after that time 
you think that it cannot help solve the problem, you 
can say so. But I beg you to try to understand the 
proposal.” I am ready to go into further details, even in 
a document. I have established this position, which 
could ultimately be fine-tuned using other people’s 
contributions. 
 As I come to the end of my address I want to 
touch on Security Council reform. The topic has kept 
returning in a cyclical fashion for 18 years, and we 
have made no progress, due to great confusion. 
 The current Security Council system has certain 
advantages. A Security Council, an international order, 
must exist, but it must be improved. But in its current 
functioning the Security Council has a fundamental 
role, which is to ignore the African continent. Even on 
recent issues, such as Libya, Africa has no permanent 
seat with a right of veto.  
 
 
7 11-50847 
 
 I will not speak of general reform of the Security 
Council. I know that it will not happen overnight. But I 
also know that since its creation there has been a need 
to increase the number of seats, and there needs to be a 
better distribution. 
 I call for the remedying of a historic injustice to 
Africa. Seventy per cent of the issues on the Security 
Council agenda are African questions, and Africa is 
absent, even on the question of Libya. Libya is an 
African country. Therefore, it would be good to have 
an African country with a permanent seat on the 
Security Council with a right to the veto. I am not 
talking about a non-permanent seat; it must be 
permanent.  
 We have made progress, because when a few 
years ago I had discussions with members of the 
Council the majority thought that the idea was 
reasonable, if it could be detached from more general 
demands. But each time we bring it up it is a case of 
one step forward, two steps back. But we should not be 
discouraged. 
 I come to my last point: the environment and the 
agricultural crisis. These are also issues of peace, 
because the environment is linked to climate change 
affecting particularly the developing countries, and 
above all Africa. 
 A few years ago a French philosopher wrote a 
famous work, “L’Afrique, terre qui meurt”, in which he 
spoke of savannization and desertification, problems 
that my own country suffers from. In the Sahel I find 
that those words are particularly well based.  
 Above all, coastal erosion is accelerating. From 
Morocco to the Gulf of Guinea seawater is filtering 
through layers of the continental shelf deep into the 
continent — 480 kilometres — salinizating the water 
table, with the result that the population is suffering an 
increasing lack of drinking water. 
 Marine erosion does not just mean that the coast 
is being eroded by the sea. It is destroying land in the 
interior, and making populations emigrate towards 
areas where they can find potable water. It is 
historically one of the main mechanisms of 
desertification. Sometimes whole populations are 
forced to go elsewhere. 
 But we are not standing idly by. That is why we 
have created the Great Green Wall, extending from 
Dakar to Djibouti, 7,000 kilometres long and 
15 kilometres wide. That is why we called on the EU to 
finance a study with European and African experts to 
find a solution to the infiltration of marine waters into 
the continental shelf. 
 We have built part of the Atlantic wall in Senegal, 
but only two kilometres, because one kilometre costs a 
great deal of money — $2 million. In depth it is to go 
as far as the granite plateau, at which point it can go no 
further. We do not want to take it too far, because in 
environmental matters it is important before doing 
anything to find out what the consequences elsewhere 
will be.  
 That is why we need to analyse the matter in an 
entirely scientific way, since the forces of the sea that 
are stopped have not been negated; they are diverted by 
the sand and liquids. The experts can clarify the 
situation and help us, with full knowledge of the facts, 
use our resources to end this degradation, which, sadly, 
is leading to the disappearance of a large part of our 
continent. The tsunami is not just the effect of huge 
waves on a coast. It is also destruction that happens 
within our continent. I wanted to mention that 
phenomenon to draw attention to the great dangers 
threatening Africa. 
 Finally, we recently held the second International 
Dakar Agricultural Forum to consider the rise in 
agriculture prices, from which even producing 
countries are suffering, like us, because we are also big 
consumers. The participants proposed the 
establishment of an organization for global agricultural 
governance. We urge that the headquarters of such an 
important institution be in Africa, and not in a 
developed country. There is no major organization of 
its kind with its headquarters in Africa. The 
organizations that are helping us need to be with us on 
the ground.  
 The role of the proposed organization would be to 
regulate the prices of agricultural products and ensure a 
minimum income for small farmers. I commend our 
draft resolution on the matter. The policy of the 
organization could be to play a role in reducing 
productivity differentials. Why is productivity higher 
in the United States and Europe than in Africa — for 
example, in Zimbabwe? We need to ask the question 
and find solutions. 
 In Senegal, we have addressed the issue with a 
plan that we call the Grand Agricultural Offensive for 
Food and Abundance to deal with the productivity 
  
 
11-50847 8 
 
differentials between Senegal and certain Italian 
regions. It has allowed us to move from being, in 2007, 
dependent on others for food to the status of a country 
that has achieved food self-sufficiency. This year we 
may even be able to begin exporting, which is a 
remarkable achievement. 
 I must say that we have been helped by chance, 
since fertilizer constitutes at least 30 per cent of costs, 
and our fertilizer can be used directly, without any 
preparation. Moreover, friendly countries helped us 
acquire important equipment on very favourable 
conditions over a long term. 
 The scope and complexity of the Organization’s 
tasks put in perspective its successes and its setbacks. 
But what determines our commitment to the institution, 
what gives hope to the peoples that we represent here, 
what definitively gives them trust and faith in the 
Organization, is the feeling that when it deliberates, 
when it decides and when it acts, it observes without 
discrimination the principles enshrined in the Charter: 
universality, legality, justice and impartiality. 
 Finally, the extent to which those values are 
safeguarded is the measure of the legitimacy and 
success of our Organization’s interventions.